MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Aug 14 2019, 6:20 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jane Ann Noblitt                                         Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Josiah J. Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Perry K. Davis,                                          August 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2619
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         03D01-1804-F3-2294




Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019               Page 1 of 7
                                             Case Summary
[1]   Perry Davis appeals his sentences for robbery, a Level 5 felony, and criminal

      confinement, a Level 5 felony. We affirm.


                                                     Issue
[2]   Davis raises one issue, which we restate as whether his sentences are

      inappropriate in light of the nature of his offenses and his character.


                                                     Facts
[3]   In October 2017, W.M. agreed to work as a confidential informant in

      Bartholomew County. On April 19, 2018, W.M. ran into her friend, Davis. As

      they were walking, Davis led W.M. toward an apartment where Davis’ brother,

      Randy Wilson, and Willowdale “Ann” Bennett were located. When they

      arrived, Wilson was on a speakerphone with Chrissy Coatsworth, who accused

      W.M. of being a confidential informant. Davis took W.M.’s purse, dumped the

      contents out, and searched the purse. Davis also told W.M. that she was going

      to be scalped. Coatsworth heard Wilson say that he was going to “shave”

      W.M.’s head. Tr. Vol. II p. 139. Wilson also accused W.M. of being a

      confidential informant and punched W.M. in the face. W.M. fell and was

      dazed from Wilson’s punch.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 2 of 7
[4]   W.M. thought she saw Davis holding a gun. 1 Wilson picked up cable wires to

      bind W.M., but someone knocked on the door. Wilson and Davis went outside

      to talk to the person, leaving W.M. inside with Bennett. W.M. saw her cell

      phone on the counter and tried to grab it. Bennett pushed W.M. down and

      slapped her, and they wrestled for W.M.’s phone. W.M. threw the phone and

      ran for the door. As W.M. ran out the door, someone grabbed her hair, and she

      fell to the ground. W.M. was screaming and halfway out the door, and

      someone was trying to pull her inside by her hair. A neighbor saw the activity,

      and Davis said, “the neighbor[’]s out[.] [L]et her go. . . .” Id. at 69. They

      released W.M., and she ran away. W.M. had a “gash” on the top of her head

      that required staples, a black eye, scrapes and cuts, and missing hair. Id. at 71.


[5]   The State charged Davis with robbery resulting in bodily injury, a Level 3

      felony; criminal confinement resulting in bodily injury, a Level 5 felony; battery

      resulting in moderate bodily injury, a Level 6 felony; and theft, a Class A

      misdemeanor. A jury found Davis guilty of robbery, a Level 5 felony; criminal

      confinement, a Level 5 felony; battery, a Class A misdemeanor; and theft, a

      Class A misdemeanor. The trial court vacated the battery and theft convictions

      due to double jeopardy concerns.


[6]   At sentencing, the trial court found no mitigating circumstances. The trial court

      found the following aggravating circumstances: (1) Davis’ history of criminal or




      1
          A realistic-looking pellet gun was later found at the house.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 3 of 7
      delinquent behavior; (2) Davis recently violated the conditions of probation,

      parole, community corrections placement, or pretrial release granted to him; (3)

      Davis had the opportunity for treatment and was unsuccessful; (4) Davis was

      placed on probation multiple times and “had multiple petitions to revoke

      probation filed against him;” and (5) the harm, injury, loss, or damage suffered

      by the victim was “significant and greater than the elements necessary to prove

      the commission of the offense.” Appellant’s App. Vol. II p. 154. The trial

      court then sentenced Davis to consecutive sentences of five years for the

      robbery conviction and four years for the criminal confinement conviction, for

      an aggregate sentence of nine years.


                                                  Analysis
[7]   Davis contends that his sentence is inappropriate. Indiana Appellate Rule 7(B)

      provides that this court may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find that the sentence “is

      inappropriate in light of the nature of the offense and the character of the

      offender.” The defendant bears the burden to persuade this court that his or her

      sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259, 1266 (Ind. Ct. App.

      2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)), trans. denied.


[8]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

      presented; the trial court’s judgment receives “considerable deference.” Sanders

      v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017) (quoting Cardwell v. State, 895

      N.E.2d 1219, 1222 (Ind. 2008)), trans. denied. In conducting our review, we do


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 4 of 7
       not look to see whether the defendant’s sentence is appropriate or “if another

       sentence might be more appropriate; rather, the question is whether the sentence

       imposed is inappropriate.” Sanders, 71 N.E.3d at 844 (citing King v. State, 894

       N.E.2d 265, 268 (Ind. Ct. App. 2008)). When determining whether a sentence

       is inappropriate, the advisory sentence is the starting point the legislature has

       selected as an appropriate sentence for the crime committed. Childress, 848

       N.E.2d at 1081.


[9]    Here, Davis was convicted of two Level 5 felonies. The sentencing range for a

       Level 5 felony is one to six years, with an advisory sentence of three years. See

       Ind. Code § 35-50-2-6. The trial court sentenced Davis to five years for robbery,

       a Level 5 felony, and four years for criminal confinement, a Level 5 felony,

       with the sentences to be served consecutively for an aggregate sentence of nine

       years.


[10]   Regarding the nature of the offenses, Davis, his brother, and another woman

       robbed, beat, and confined W.M. because they thought she acted as a

       confidential informant against someone else. During the incident, Davis

       threatened to scalp W.M. W.M. escaped only when a neighbor heard her

       screaming and saw the attack. As a result of the attack, W.M. had a “gash” on

       the top of her head that required staples, a black eye, scrapes and cuts, and

       missing hair. Tr. Vol. II p. 71. In the presentence investigation, Davis claimed

       to have been in the “wrong place at the wrong time” and denied battering

       W.M. but conceded that he “did not do anything to help her.” Appellant’s

       App. Vol. III p. 9.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 5 of 7
[11]   As to Davis’ character, twenty-two-year-old Davis argues that we should revise

       his sentence because: (1) he apologized and assumed responsibility for his

       actions; (2) he requested drug treatment: (3) he participated in programs at the

       jail; (4) he has a family history of abuse and drug addiction; and (5) he has a

       minimal criminal history. At his sentencing hearing, Davis downplayed his

       criminal history. The record, however, reveals that, as a juvenile, Davis

       participated in an informal adjustment in 2010 for an act that would have been

       battery if committed by an adult, a Class A misdemeanor. In 2013, Davis was

       adjudicated a delinquent for battery resulting in bodily injury, a Class A

       misdemeanor, and for resisting law enforcement, a Class A misdemeanor. As

       an adult, Davis has a 2014 conviction for domestic battery, a Class A

       misdemeanor; a 2017 conviction for possession of marijuana, a Class B

       misdemeanor; and a 2017 conviction for battery resulting in bodily injury, a

       Class A misdemeanor. At the time of the instant offense, he was on probation

       for the battery and possession of marijuana convictions. In his presentence

       investigation, Davis admitted to regular use of marijuana and

       methamphetamine and experimentation with valium or Xanax and

       Ecstasy/MDMA.


[12]   We acknowledge Davis’ difficult and troubled childhood and the apparent

       influence of his brother in these offenses. Given the brutality of the acts against

       W.M., Davis’ criminal history, and the fact that Davis downplays his

       involvement in these offenses, however, we cannot say that the nine-year

       sentence imposed by the trial court is inappropriate.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 6 of 7
                                                 Conclusion
[13]   Davis’ nine-year sentence is not inappropriate. We affirm.


[14]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2619 | August 14, 2019   Page 7 of 7